DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Amendment
Regarding rejection of claim(s) 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-20 recited the limitation”… compatible with an Android Enterprise”. Android is a trademark or trade name used in the claim as a limitation to identify or describe a particular material or product. The claims have been amended to exclude the recitation/claiming of the Android trademark, thus, the claims now comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Response to Argument
Applicant’s arguments filed on 09/07/2021 (pages 9-15) regarding the rejection of claim(s) 1-20 under 35 USC § 103, have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-6,8,11-13,15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2014/0109178 A1) in view of Ramesh et al. (US 2018/0145877 A1), further in view of Karren et al. (US 2014/0280913 A1).

Regarding claim 1, Barton discloses a system comprising (Barton, fig. 1, discloses a system architecture and data processing device comprising various network nodes 103, 105, 107, and 109 may be interconnected via a wide area network (WAN) 101, such as the Internet): 
a client device (Client 107 & 109) (Barton, Fig. 1, [0027], discloses a computing environment which includes data server 103, web server 105, and client computers 107, 109 (client devices); and
at least one memory (Server 103 with memory) comprising a management application executable by at least one processor, wherein the management application, when executed by the at least one processor, causes the client device to at least (Barton, Fig. 1, [0027] discloses a data server 103 which includes a processor and memory, the processor executes control logic instructions/management application in memory which provides access, control and administration of database and control software for performing one or more functions):
transmit, from the client device to a management service, a management platform status indicating that the client device comprises a management platform operating system (OS) corresponding to a particular version of an OS; (Barton fig. 12D, [0144] discloses a policy for managing the management platform. The policy defines various version constraints on resources including a policy setting for enforcing a particular minimum and maximum operating system version for a mobile for a mobile application at minimum OS version 1530 and maximum OS version 1535. The client device transmits the status/version of the operating system to the management platform and the management platform enforces the policy based on the determined version of 
 Barton did not explicitly disclose generate a user interface that obtains a command to accept migration of the client device to utilize at least one management platform feature of the management- platform-platform-OS, wherein the command to accept the migration causes the management service to migrate the client device from an organizational group of a management service to a management-platform-OS-specific organizational group of the management service; wherein the management- platform-OS-specific organizational group of is limited to client devices comprising the management platform OS. 
Ramesh discloses generate a user interface (display allowing user to accept enrollment to participate in a client device migration) that obtains a command to accept migration of the client device to utilize at least one management platform OS specific feature of the management platform OS (Ramesh [0072] discloses a link used to enroll a client device for migration. The link includes a token or parameter that uniquely identifies and/or authenticates the client device 109. The link can be utilized by the migration application 178 or the web application 117 to cause the client device 109 to display the network site, where enrollment can be completed by the user by entering user credentials and accepting a term of service (display allowing user to accept enrollment to participate in a client device migration. [0101 the migration application 178 can also enable features or functionalities of the client device 109. In fig 7, [0128], the 
wherein the command to accept the migration causes the management service to migrate the client device from an organizational group of a management service to a management-platform-OS-specific organizational group of the management service (Ramesh [0128] discloses a selection of a hyperlink corresponding to the displayed “Yes” option can initiate a migration and invoke a unique link generated for the client device 109. Fig. 5, step 512 identifies a request to begin Migration of a client device, step 515 initiate Un-enrollment from a group that was managed by a previous Management Service, step 524, obtain enrollment data from New Management Service, step 524, update enrollment information and step 527, compete enrollment to a new group managed by the new Management Service; [0016] discloses that the migration data 121 can also identify a new management service 130 with which to enroll each client device 109 and can include a server address of the new management service 
wherein the management- platform-OS-specific organizational group (user groups) is limited to client devices comprising the management platform OS (Ramesh [0016] discloses that the migration data 121 can also identify a new management service 130 with which to enroll each client device 109 and can include a server address of the new management service 130. User groups employed by a management service can also be used in migration such that one user group is marked for migration to the new management service 130 while another user group is not. In some cases, the old management service 150 and the new management service 130 can be two different versions of the same management service provider; [0027] device data 135 can also include data pertaining to user groups. An administrator can specify one or more of the client devices 109 as belonging to a user group. User groups can be 
Barton, and Ramesh are analogous because these teachings are from the same field of endeavor with respect to techniques for managing devices on a network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ramesh into the method by Barton, to enable a user to enroll in a device migration service to un-enroll from a previous management service and enroll in a new management service, Ramesh, [Abstract].
Barton and Ramesh did not explicitly disclose create, based on an account creation command received from the management service, a management-platform-OS-specific account with an OS provider network service of an OS provider of the management platform OS; enable, on the client device, the at least one management-platform-OS-specific feature of the management platform OS.
Karren discloses create, based on an account creation command (pressing a button to populate an account creation form) received from the management service, a management-platform-OS-specific (Android OS) account with an OS provider network service of an OS provider of the management platform OS (Karren [0067] discloses several techniques of creating an Android account which includes pressing on the button may open a prompt that may include user intervention to populate a form user on the display interface of the webpage. The form may include fields such as name, company, email address, and phone number that may be populated by the user. The user may populate the fields displayed on the form, pressing a Create Account button on the display interface of the webpage, which may enable completion of the registration process);
enable, on the client device, the at least one management-platform-OS-specific feature (security feature, i.e. kill pill) of the management platform OS (Karren [0063] discloses an Android Enterprise management platform where a Mobile Device Management module (MDM) may be implemented via a management profiles installed on a device. Once these are installed, many different elements of the device may be managed from a central location. Elements of the device that can be controlled through MDM include security features such as, but not limited to: a kill pill, requiring screen lock, an application lock, a lock on accessing data, or active screen lock. The MDM may comprise device configuration features such as, but not limited to, resetting the device, controlling apps installable on the device, controlling WiFi networks, controlling apps on the device, or provisioning/removing/allowing apps).
Barton, Ramesh and Karren are analogous because these teachings are from the same field of endeavor with respect to techniques for managing devices on a network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Karren into the method by Barton and Ramesh, to enable the use of functionalities provided by the Android management platform, Karren [0039].

Regarding claim 4, Barton, Ramesh and Karren disclose the system of claim 1, wherein the management application, when executed by the at least one processor, further causes the client device to at least (Karren [0015], discloses the system includes a computer having a processor, a purposed-device management platform (Android-based) implemented by the computer and a plurality of mobile devices in communication with the computer via the purposed device management platform):
transmit, from the client device to the management service, account information for the management-platform-OS-specific (Android) account (Karren [0015; 0060-0061, 0067 and 0079], discloses a system which includes a computer having a processor, a purposed-device Android Enterprise management platform implemented by the computer and a plurality of mobile devices in communication with the computer via the purposed device management platform. The communication includes registering (transmitting from the client device to the management service, account information) the mobile device with the purposed device management platform. The user of the PDMP visiting a webpage to access the PDMP initiating the registration process by pressing a Get Started button presented on a display interface of the webpage. Pressing on the button may open a prompt that may include user intervention to populate a form presented to the user on the display interface of the webpage. The form may include fields such as name, company, email address, and phone number that may be populated by the user. The user may populate the fields displayed on the form, pressing a Create Account button on the display interface of the webpage, which may enable completion of the registration process, [0067]),

creates a new device record (new profile) for the client device within the management service using the account information (user credentials) (Ramesh [0045] the migration application 178 can also generate prompts in a user interface through which required information such as a username or password can be received or input; fig. 5, [0113] In step 521, the migration service 115 can obtain enrollment data 144 from the new management service 130. The new management service 130 can require a MAC address, an IP address, a serial number, a UDID, user credentials (account credentials), an identity of an enterprise managing the client device 109, and other data in order to supply the enrollment data 144. The enrollment data 144 can be used by the client device 109 to allow enrollment with the new management service 130; [0115] in step 527, a term of service or other enrollment requirements of the enterprise can be presented and required to be accepted by the user before enrollment is complete. Alternatively, the web application 117 can render a user interface to present enrollment requirements such as a term of service. A new management profile associated with the new management service 130 can be installed on the client device 109 to complete enrollment with the new management service 130); 

the new device record is formatted to be compatible with the management platform OS (Karren [0015; 0045; 0060 – 0061; 0072 and 0079], discloses a system which includes a computer having a processor, a purposed-device Android Enterprise management platform implemented by the computer and a plurality of mobile devices in communication with the computer via the purposed device management platform. The communication includes registering (creating a record of a device in a format that is compatible with the Android Enterprise Platform) the mobile device with the purposed 
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Barton, Ramesh and Karren disclose the system of claim 1, wherein the management application, when executed by the at least one processor, further causes the client device to at least (Karren [0015], discloses the system includes a computer having a processor, a purposed-device management platform (Android-based) implemented by the computer and a plurality of mobile devices in communication with the computer via the purposed device management platform):
 install a management platform application that is compatible with the management platform OS, wherein the at least one management platform OS specific feature is enabled (enable app-lock type functionality on an Android OS) by the management platform application (Karren [0038 – 0039], discloses a Purposed-Device 
The motivation to combine is similar to that of claim 1.

Regarding claim 6, Barton, Ramesh and Karren disclose the system of claim 5, wherein a user interface of the client device comprises a platform icon indicating that the management platform application is compatible with the management platform OS (Karren [0045; 0072], discloses the PDMP may comprise a remote mobile device notification system hosted by, or compatible with, either iOS or Android devices, or other mobile operating system environments. In embodiments, the PDMP may comprise capabilities to connect to other systems via the Internet, or other similar cloud capabilities. The PDMP may reference devices or applications within its system via an enrollment code, [0045]. The Platform also display interface such as a web-based console that is associated with the PDMP. The web-based console may include a portion for account settings that may include a drop-down menu for selecting the 
The motivation to combine is similar to that of claim 5.

Regarding claim(s) 8 and 11-13 see similar rejections of claim(s) 1 and 4-6 respectively, where the method is taught by the system.
Regarding claim(s) 15 and 18 see similar rejections of claim(s) 1 and 4, respectively, where the medium is taught by the system.
Regarding claim(s) 19-20, see similar rejections of claim(s) 5-6, respectively, where the medium is taught by the system.

Claim 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2014/0109178 A1) in view of Ramesh et al. (US 2018/0145877 A1) in view of Karren et al. (US 2014/0280913 A1), further in view of Burns et al (US 2018/0018154 A1).

Regarding claim 2, Barton, Ramesh and Karren disclose the system of claim 1, but did not explicitly disclose wherein the OS provider is different from a provider of the management service. 
Burns discloses wherein the OS provider is different from a provider of the management service (Burns [0034] discloses BYOD environments, it can be expected 
Barton, Ramesh, Karren and Burns are analogous because these teachings are from the same field of endeavor with respect to techniques for managing devices on a network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Burns into the method by Barton, Ramesh and Karren, to enable generating and optimizing deployment configurations for devices enrolled with a management service, Burns [Abstract].

Regarding claim 3, Barton, Ramesh and Karren disclose the system of claim 1, but did not explicitly disclose wherein the management platform OS includes the at least one management-platform-OS-specific feature that is not supported by non-management-platform-OS versions of the OS.
Burns discloses wherein the management platform OS includes the at least one management-platform-OS-specific feature that is not supported by non-management-
The motivation to combine is similar to that of claim 2. 

Regarding claim(s) 9-10, see similar rejections of claim(s) 2-3, respectively, where the method is taught by the system.
Regarding claim(s) 16-17, see similar rejections of claim(s) 2-3, respectively, where the medium is taught by the system.






Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2014/0109178 A1), in view of Ramesh et al. (US 2018/0145877 A1) in view of Karren et al. (US 2014/0280913 A1), further in view of Shantharam et al. (US 2018/0176326 A1).

Regarding claim 7, Barton, Ramesh and Karren disclose the system of claim 1, wherein the management application (Barton, Fig. 1, [0027] discloses a data server 103 which includes a processor and memory, the processor executes control logic instructions/management application in memory which provides access, control and administration of database and control software for performing one or more functions):
Barton and Karen did not explicitly disclose delete from the client device, a management-platform-incompatible profile that is incompatible with the at least one management-platform-OS-Specific features; and install, on the client device, a management-platform-compatible profile that replaces the management-platform-incompatible profile and enables the at least one management-platform-OS-specific feature.
Shantharam discloses delete from the client device, a management-platform-incompatible profile that is incompatible with the at least one management-platform-OS-Specific features (Shantharam [0018] discloses the generation of a configuration profile by an administrator and specifying a platform such as Apple iOS®, and create a configuration profile for devices having the platform installed thereon. Assuming an update to the Apple iOS® platform is made available, the hard coding of the user interface must be manually changed to conform to the update. Additionally, the configuration profile becomes obsolete and incompatible for the updated operating system unless the user interface allows the removal of the obsolete profile to allow selections or updating of the profile that is compatible with the update. [0024] discloses a camera control feature that may or may not be available depending on the version of an operating system installed on a client device. [0044] when a new version, patch, 
install, on the client device, a management-platform-compatible profile that replaces the management-platform-incompatible profile and enables the at least one management-platform-OS-specific feature (Shantharam [0024] discloses that an OS version 11.0 is incompatible or does not allow the features needed to control a camera. A user device that currently running an OS version 11.0 that requires the features/functions for camera control, will have to remove the incompatible version OS 11.0 and configuration profile to install the compatible version OS 10.0 and compatible configuration profile to access the functions required to control the camera).
Barton, Ramesh, Karren and Shantharam are analogous because these teachings are from the same field of endeavor with respect to techniques for managing devices on a network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Shantharam into the method by Barton, Ramesh and Karren, to enable the dynamic creation of configuration profiles that are accessible by client device to configure the client device in accordance with the configuration profile, Shantharam [Abstract].
Regarding claim(s) 14 see similar rejections of claim(s) 7, where the method is taught by the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the migration of client devices from a previous management service to a new management service.
Kruis et al. (US 2005/0015505 A1)

Deane et al. (US 2018/0146046 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451